Citation Nr: 1038613	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for residuals of a stress 
fracture of the left foot.  

3.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 
1992, and from October 1994 to October 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2007, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

The case was remanded by the Board in March 2008.  By rating 
decision in April 2008, service connection was granted for 
bilateral hearing loss, and by rating decision in June 2010, 
service connection was granted for a psychiatric disorder.  


FINDINGS OF FACT

1.  The Veteran had low back pain during service, but these were 
not shown to be chronic and the spine was normal at the time of 
separation from service.  

2.  Symptoms of a low back disability were not continuous since 
service separation.  

3.  Degenerative disc disease of the lumbar spine was not 
manifested to a compensable degree within one year of service.  

4.  The Veteran's current low back disability, including 
degenerative disc disease, is not related to his active duty.  

5.  The Veteran does not have a current disability of the left 
foot, including residuals of a stress fracture of the left foot.  

6.  On examination in March 1993, prior to the Veteran's second 
period of active duty, no chronic respiratory disorder, including 
asthma, was noted, and the Veteran specifically denied having had 
a history of asthma.  

7.  STRs show treatment for bronchitis in March and December 
1995; in May 1996, it was noted that the Veteran had an asthma 
attack.  

8.  On examination in service in August 1996, the Veteran 
reported having had a history of asthma as a child.  

9.  The current diagnosis of asthma is related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was neither incurred in nor aggravated 
by service nor may degenerative disc disease of the lumbar spine 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  

2.  The criteria for service connection for residuals of a stress 
fracture of the left foot have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for asthma have been met.  38 
U.S.C.A. §§ 1110, 1111, 1112 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  December 2004 and May 2008 letters explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The May 2008 letter also informed the 
Veteran of disability rating and effective date criteria.  The 
Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  

The Veteran's available service treatment records (STRs) and 
pertinent post-service treatment records have been secured.  
Although it is contended that all of the STRs have not been 
assembled, additional attempts to secure these records have been 
certified as having not been successful.  

The RO arranged for a VA examination for the Veteran's asthma and 
back disability in March 2009.  These examinations are found to 
be adequate for rating purposes.  In this regard, it is noted 
that the examiners reviewed the Veteran's medical history and 
complaints, made clinical observations, and rendered opinions 
regarding whether the disabilities were related to the Veteran's 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding 
that VA must provide an examination that is adequate for rating 
purposes).  

The RO did not arrange for a VA examination for his claimed left 
foot disability because the competent evidence of record is 
sufficient to decide this issue.  A July 2006 VA (QTC) 
examination report reflects a history, complaints, and findings 
regarding left foot disorder, and reflects that no current 
disability of the left foot was found.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  Even the low threshold standard for a 
nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) is not met.  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Service Connection for a Back Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including arthritis) may be presumptively service 
connected if manifested to a compensable degree in a specified 
period of time postservice (one year for arthritis).  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

After a review of the evidence, the Board finds that the weight 
of the evidence demonstrates that the Veteran experienced some 
low back pain during service, but did not sustain a back injury 
in service, and the back pain was not chronic in service.  Review 
of the service treatment records shows that in April 1995 the 
Veteran had complaints of back pain associated with dysuria, but 
does not demonstrate any report of back injury.  The first report 
of in-service back injury was made many years after service 
pursuant to the current claim for compensation.  For example, at 
a VA examination in March 2009, the Veteran stated that he had 
injured his back while on active duty.  

In April 1995 during service, the Veteran complained of low back 
pain and had decreased feeling in both feet and pain radiating to 
both legs, and range of motion was limited.  The service 
treatment records showed no further complaints of low back pain, 
while at the Board personal hearing before the undersigned the 
Veteran testified that he had been treated on two additional 
occasions for back pain while on active duty.  On examination in 
service in August 1996, the Veteran specifically denied having 
had recurrent back pain and, at that time, clinical evaluation of 
the spine was normal.  

The Board finds that's the Veteran's denial of recurrent back 
symptoms at service separation, which is more contemporaneous to 
the alleged events, to be of more probative value than more 
recent reports of low back injury, chronic symptoms in service, 
and contemporaneous symptoms in service.  For example, the 
Veteran's report at the March 2009 VA examination of progressive 
pain and losing feeling in the left leg is at odds with his 
denial of symptoms at service separation, the absence of such 
history during post-service VA treatment, evidence of a post-
service injury in 2004, and the absence of post-service treatment 
until 2004 or later.  

The Board finds that the weight of the evidence also demonstrates 
that symptoms of back disorder were not chronic after service 
separation in 1996.  As noted, at service separation, the Veteran 
denied any complaints of recurrent back pain.  The record 
reflects no treatment for a back disorder, and no complaints 
pertaining to the back, until years after service separation.  At 
the March 2009 VA examination, the Veteran also reported that he 
did not recall having been seen after service until a fall that 
he sustained in 2004.  VA outpatient treatment records, dated 
from January 2005 to July 2007, include references to low back 
pain with an assessment, in January 2005 in lumbar disc disease, 
with chronic low back pain.  In January 2007, it was noted that 
the Veteran had recently undergone back surgery, which had not 
completely relieved the back pain.  At that time, the assessment 
was lumbar disc disease, with myelopathy.  VA treatment records 
do not reflect a history of back injury in service, chronic 
symptoms in service, or continuous back symptoms after service 
prior to 2004.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Board further finds that the weight of the competent evidence 
demonstrates that the Veteran's currently diagnosed back 
disability, including degenerative disc disease, is not related 
to his active duty service.  At the March 2009 VA examination, 
the Veteran reported that he had had five surgeries performed on 
the back from 2004 to 2006.  He states that he now has constant 
low back pain that radiated into the left leg, with paresthesia 
and dysesthesias from the midcalf to the foot.  After physical 
examination, the impression was degenerative disc disease of the 
lumbar spine, status post multiple surgical interventions.  The 
examiner rendered an opinion that it was less likely than not 
that the Veteran's low back disorder was related to service.  
Reasons given included the fact that there was only one episode 
of treatment for back pain during service, and that the claims 
folder was silent for complaints of back pain between 1996 and 
2005 when the Veteran was first seen at the VA clinic with a 
history of lumbar disc disease.  The Board finds that the 
negative nexus opinion provided by the VA physician in 2009 is 
supported by the record and persuasive.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a back disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

Service Connection for Stress Fracture of the Left Foot

Regarding the Veteran's claim for service connection for the 
residuals of a stress fracture of the left foot, it is noted that 
neither the available STRs nor post-service treatment records show 
complaints or manifestations of a left foot disability.  There is 
no current diagnosis of residuals of a stress fracture of the left 
foot.  

Congress specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131. In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence 
of present disability for VA compensation purposes); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Although the Veteran and his wife testified at the Board personal 
hearing in October 2007 that the Veteran had constant pain in the 
left foot, in a claim for benefits, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
either a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis, or where lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F. 3d 1372 (2007).  

In this case, a July 2006 VA (QTC) examination report reflects a 
history, complaints, and findings regarding left foot disorder, 
and reflects that no current disability of the left foot was 
found.  Clinical findings included normal gait, normal weight 
bearing, full ranges of motion with no additional limitation of 
motion or function due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  As there has 
been no diagnosis of disability of the left foot, the criteria 
for service connection have not been met in this case.  For these 
reasons, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for disability 
claimed as residuals of stress fracture of the left foot, and the 
claim must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Asthma

As noted, all of the Veteran's STRs have not been located, but 
available STRs include a report of a March 1993 examination at 
which time the Veteran indicated that he had not had asthma and 
specifically denied having had asthma as a child.  Clinical 
examination of the lungs and chest was normal.  STRs show that 
the Veteran was treated for complaints of shortness of breath and 
was assessed as having bronchitis in March and December 1995, and 
was noted to have asthma in March 1996.  A May 1996 treatment 
record shows that the Veteran had an asthma attack at that time.  
On examination in August 1996, the Veteran reported having had 
asthma as a child.  Clinical evaluation of the lungs and chest 
was normal.  

VA outpatient treatment records show that in January 2005 the 
Veteran reported that he had a history of asthma as an adult for 
which he used the medications Advair, Singulair and Albuterol as 
a rescue treatment.  In testimony at his hearing in October 2007, 
the Veteran stated that his asthma had started in November or 
December 1995 and that he was never treated for asthma prior to 
active duty.  He stated that he had continuous symptoms of asthma 
during service and thereafter and was treated by VA with steroids 
in 2004.  

An examination was conducted by VA in March 2009.  The impression 
was chronic obstructive pulmonary disease, with possible asthma 
per review of available treatment records, but it was noted that 
the Veteran did not report for pulmonary function testing.  After 
review of all of the evidence of record, the examiner rendered an 
opinion the Veteran's asthma at least as likely as not initially 
manifested during service.  

The first question presented by the facts above is whether the 
Veteran had asthma when he entered the service.  The regulations 
provide that a Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  When no disorders are noted on 
entrance examination the presumption of soundness is afforded the 
Veteran.  Although the Veteran's initial examination at entry 
into his first period of service is not of record, there is an 
examination prior to entry into his second period of service that 
shows no complaints or manifestations of asthma.  Therefore, the 
Board finds that asthma was not "noted" prior to service.  

During service, the Veteran reported a medical history of having 
had asthma as a child, a history that he specifically denied on 
VA outpatient treatment records in 2005 and in sworn testimony in 
October 2007.  Reports of medical history given by the Veteran 
for the purposes of treatment are insufficient to rebut the 
presumption of soundness.  Parker v. Derwinski, 1 Vet. App. 522 
(1991).  Even though the statement given of a history of asthma 
as a child was not specifically given for the purposes of 
treatment it alone does not "clearly and unmistakably" 
demonstrate that asthma existed prior to service.  In order to 
rebut the presumption of soundness that arises when a Veteran is 
examined and no disorder is noted on entrance examination, the 
evidence must be clear and unmistakable.  VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F. 3rd 1089 (Fed. Cir. 2004).

In this case, the medical evidence shows that the Veteran had 
episodes of asthma while on active duty and the VA examiner in 
March 2009 rendered an opinion that it was at least as likely as 
not that the asthma had its onset while the Veteran was on active 
duty.  It is noted that the Veteran failed to report for 
pulmonary function testing and in such cases an original 
compensation claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2009).  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for 
service connection for asthma have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for a back disorder is denied.  

Service connection for the residuals of a stress fracture of the 
left foot is denied.  

Service connection for asthma is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


